              21-11333          Doc 1       Filed 07/21/21           Entered 07/21/21 18:33:14                    Main Document                Pg
                                                                         1 of 7

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Amma421, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  888 Broadway
                                  New York, NY 10003
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              21-11333          Doc 1           Filed 07/21/21          Entered 07/21/21 18:33:14                    Main Document                Pg
                                                                            2 of 7
Debtor    Amma421, LLC                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                53

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12
9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
              21-11333           Doc 1              Filed 07/21/21            Entered 07/21/21 18:33:14                   Main Document                  Pg
                                                                                  3 of 7
Debtor    Amma421, LLC                                                                                  Case number (if known)
          Name

10. Are any bankruptcy cases
    pending or being filed by a
                                            No
    business partner or an                  Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                         Debtor                                                                   Relationship
                                                    District                                When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                              preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                             A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                        No
    real property or personal           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                          Why does the property need immediate attention? (Check all that apply.)
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                     What is the hazard?
                                                   It needs to be physically secured or protected from the weather.
                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                     livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                   Other
                                                  Where is the property?
                                                                                   Number, Street, City, State & ZIP Code
                                                  Is the property insured?
                                                   No
                                                   Yes. Insurance agency
                                                               Contact name
                                                               Phone



          Statistical and administrative information

13. Debtor's estimation of             .       Check one:
    available funds
                                                Funds will be available for distribution to unsecured creditors.
                                                After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                 1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                           5001-10,000                               50,001-100,000
                                        50-99
                                        100-199                                        10,001-25,000                             More than100,000
                                        200-999

15. Estimated Assets                    $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                        $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                        $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                        $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities               $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion

Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 3
             21-11333   Doc 1     Filed 07/21/21         Entered 07/21/21 18:33:14                  Main Document              Pg
                                                             4 of 7
Debtor   Amma421, LLC                                                             Case number (if known)
         Name

                          $50,001 - $100,000                       $10,000,001 - $50 million              $1,000,000,001 - $10 billion
                          $100,001 - $500,000                      $50,000,001 - $100 million             $10,000,000,001 - $50 billion
                          $500,001 - $1 million                    $100,000,001 - $500 million            More than $50 billion




Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
             21-11333           Doc 1      Filed 07/21/21             Entered 07/21/21 18:33:14                      Main Document                Pg
                                                                          5 of 7
Debtor    Amma421, LLC                                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 21, 2021
                                                  MM / DD / YYYY


                             X   /s/ Paulette M. Cole                                                     Paulette M. Cole
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Tracy L. Klestadt                                                     Date July 21, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Tracy L. Klestadt
                                 Printed name

                                 Klestadt Winters Jureller Southard & Stevens, LLP
                                 Firm name

                                 200 West 41st Street
                                 17th Floor
                                 New York, NY 10036-7203
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 972-3000                Email address      tklestadt@klestadt.com

                                 2089985 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
21-11333     Doc 1     Filed 07/21/21      Entered 07/21/21 18:33:14         Main Document          Pg
                                               6 of 7



                                   WRITTEN CONSENT
                              OF THE MANAGING MEMBER OF
                                     AMMA421, LLC

       The undersigned managing member of Amma421, LLC “Company”), a New York
limited liability company, adopted the following resolutions by unanimous written consent in
lieu of a meeting:
       Following a review, discussion and careful consideration of the Company’s financial
condition;

        WHEREAS, in the judgment of the Company it is desirable and in the best interest of the
Company, its creditors, members and other interested parties, that a petition be filed by the Company
for relief under Chapter 11 of Title 11 of the United States Bankruptcy Code (the "Bankruptcy
Code"); it is hereby

       RESOLVED, that the Company be, and hereby is, authorized to file a Petition for relief
under the Bankruptcy Code, in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) and perform any and all such acts as are reasonable,
advisable, expedient, convenient, proper or necessary to effect any of the foregoing; and it is

        FURTHER RESOLVED, that Paulette M. Cole (“Manager”), shall be, and hereby is,
authorized, directed and empowered on behalf of, and in the name of, the Company to: (a)
prepare, execute and verify the Petition and all other ancillary documents, and cause the Petition
to be filed with the Bankruptcy Court and make or cause to be made prior to execution thereof
any modifications to the Petition or ancillary documents, in his discretion, that she deems
necessary or desirable to carry out the intent and accomplish the purposes of these resolutions;
(b) prepare, execute, verify and file or cause to be filed all petitions, schedules, statements, lists,
motions, applications and other papers or documents necessary or desirable in connection with
the foregoing; and (c) prepare, execute and verify any and all other documents necessary or
appropriate in connection therewith or to administer the Company’s chapter 11 case, including
without limitation prepare the Company’s plan and reporting requirements of the Chapter 11
case, as required by applicable bankruptcy rules and United States Trustee Guidelines, in such
form or forms as they may approve in their reasonable discretion;

        FURTHER RESOLVED, that the Manager, shall be, and is, authorized, directed and
empowered to retain, on behalf of the Company, Klestadt Winters Jureller Southard & Stevens,
LLP, as general bankruptcy counsel in connection with the Company’s chapter 11 case and other
related matters, on such terms as the Manager may approve in her reasonable discretion;

      FURTHER RESOLVED, that the Manager be, and hereby is, authorized, directed and
empowered on behalf of, and in the name of, the Company to retain such other professionals as
may be necessary, in her reasonable discretion, to assist the Company in its chapter 11 case.

        FURTHER RESOLVED, that the firms set forth above and any additional professionals
selected by the Manager be, and hereby are, authorized, empowered and directed to represent the


                                                  1
21-11333    Doc 1    Filed 07/21/21    Entered 07/21/21 18:33:14    Main Document       Pg
                                           7 of 7



Company, as debtor, in connection with any chapter 11 case commenced by it under the
Bankruptcy Code;

        FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken or to be
taken in connection with the implementation of these resolutions in all respects are hereby
ratified, confirmed and approved.

       IN WITNESS WHEREOF, the undersigned, being the Managing Member of the
Company, does hereby execute this consent as of July 21, 2021.


                                          MANAGER AND MEMBER:

                                          /s/ Paulette M. Cole
                                          Paulette M. Cole




                                              2
